DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Previous rejection of Claims 9-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of Applicant’s amendments filed 1/12/2022.

Allowable Subject Matter

Claims 9-23 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 9, Parapurath et al., hereinafter Parapurath, US Publication No. 2017/0228589 teaches a design support method to be executed by a design support apparatus, 
the design support apparatus (Parapurath paragraph [0022], see configuration server) comprising: 
an output device (Parapurath paragraph [0023], wherein the configuration server is able to output configuration files and inherently includes an output device); 
a control device (Parapurath paragraph [0022], wherein the configuration server is a control device); and 
a storage device (Parapurath paragraph [0023], see data repositories) to store a plurality of control logic diagrams, each control logic diagram being composed of a control logic part defining a control content (Parapurath paragraphs [0022]-[0023], wherein control logic diagrams are stored in the data repositories and include objects and control information). 

The prior art of record does not teach or suggest the following claim limitations:

wherein each of the plurality of control logic diagrams includes: 
a plurality of reference diagrams created in the past as a control logic diagram; and 
an editing object diagram which is a control logic diagram to be edited, the design support method comprising: 
acquiring, by the control device, the plurality of control logic diagrams from the storage device; 
applying, by the control device, each of a plurality of analysis rules for analyzing the control logic part included in each of the plurality of control logic diagrams to each of the plurality of reference diagrams and to the editing object diagram, and analyzing, by 
wherein the plurality of analysis rules are hierarchized and satisfy a relation in which a control logic part corresponding to an analysis rule at a higher hierarchy level contains a control logic part corresponding to an analysis rule at a lower hierarchy level, the design support method further comprising: 
specifying as a similar diagram, by the control device, a reference diagram including a control logic part common with the control logic part included in the editing object diagram, among the plurality of reference diagrams, based on an analysis result of the analyzing; and 
presenting on the output device, by the control device, a control logic part having a hierarchical relation with the common control logic part, among control logic parts included in the similar diagram.

Regarding Claim 22, Parapurath, US Publication No. 2017/0228589 teaches a design support apparatus (Parapurath paragraph [0022], see configuration server) comprising: 
a storage unit (Parapurath paragraph [0023], see data repositories) to store a plurality of control logic diagrams, each control logic diagram being composed of a control logic part defining a control content (Parapurath paragraphs [0022]-[0023], wherein control logic diagrams are stored in the data repositories and include objects and control information). 



wherein each of the control logic diagrams includes: 
a plurality of reference diagrams created in the past as a control logic diagram; and 
an editing object diagram which is a control logic diagram to be edited, the design support apparatus further comprising: 
an analyzing unit to apply each of a plurality of analysis rules for analyzing the control logic part included in each of the plurality of control logic diagrams to each of the plurality of reference diagrams and to the editing object diagram, and analyze the control logic part included in each of the plurality of reference diagrams and in the editing object diagram, 
wherein the plurality of analysis rules are hierarchized and satisfy a relation in which a control logic part corresponding to an analysis rule at a higher hierarchy level contains a control logic part corresponding to an analysis rule at a lower hierarchy level, the design support apparatus further comprising: 
a specifying unit to specify, as a similar diagram, a reference diagram including a control logic part common with the control logic part included in the editing object diagram, among the plurality of reference diagrams, based on an analysis result produced by the analyzing unit; and 
a presenting unit to present a control logic part having a hierarchical relation with the common control logic part, among control logic parts included in the similar diagram.

Regarding Claim 23, Parapurath, US Publication No. 2017/0228589 teaches a non-transitory recording medium storing a design support program to be executed by a computer (Parapurath paragraphs [0022] and [0026], see configuration server and workstation that inherently include a recording medium storing programs), the design support program being configured to cause the computer to execute: 
acquiring a plurality of control logic diagrams, each control logic diagram being composed of a control logic part defining a control content (Parapurath paragraph [0023], wherein the configuration files are acquired by corresponding devices, the configuration files including control logic diagrams that include objects and control information). 

The prior art of record does not teach or suggest the following claim limitations:

wherein each of the plurality of control logic diagrams includes: 
a plurality of reference diagrams created in the past as a control logic diagram; and 
an editing object diagram which is a control logic diagram to be edited, the design support program being further configured to cause the computer to execute: 
applying each of a plurality of analysis rules for analyzing the control logic part included in each of the plurality of control logic diagrams to each of the plurality of reference diagrams and to the editing object diagram, and analyzing the control logic part included in each of the plurality of reference diagrams and in the editing object diagram, 

specifying, as a similar diagram, a reference diagram including a control logic part common with the control logic part included in the editing object diagram, among the plurality of reference diagrams, based on an analysis result of the analyzing; and 
presenting a control logic part having a hierarchical relation with the common control logic part, among control logic parts included in the similar diagram.

	Claims 10-21 are allowed based on their dependency to Claim 9 for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851